     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20            Page 1 of 28 PageID 13257

                                                                                        Page 1
 1                          CAUSE NO. CC-17-06249-C
 2
 3     JINSUN, L.L.C., SILVER                   )         IN THE COUNTY COURT
       STAR HOLDINGS TRUST, TPH                 )
 4     HOLDINGS, L.L.C., VERTICAL )
       HOLDINGS L.L.C., STEVEN M. )
 5     PLUMB, AND J. LEONARD                    )
       IVINS,                                   )
 6                                              )
              Plaintiffs,                       )
 7                                              )
       VS.                                      )       AT LAW NO. 3
 8                                              )
       ROTHSTEIN, KASS & COMPANY, )
 9     PLLC,                                    )
                                                )
10            Defendant.                        )       OF DALLAS COUNTY, TEXAS
11
12
13
14
15                  REPORTER'S TRANSCRIPT OF PROCEEDINGS
16                                  JANUARY 9, 2020
17
18     Job No: 173986
19                 On January 9, 2020, at 10:33 a.m., the
20     following proceedings came on to be heard in the
21     above-entitled and -numbered cause before Honorable
22     Judge Sally Montgomery (via telephone), held at the
23     offices of Brian Lauten, PC, 3811 Turtle Creek
24     Boulevard, Suite 1450, in the City of Dallas, County of
25     Dallas, State of Texas.

                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20            Page 2 of 28 PageID 13258

                                                                                        Page 2
 1                          A P P E A R A N C E S
 2

 3     FOR THE PLAINTIFFS:
 4                  Brian Lauten, Esq.
                    BRIAN LAUTEN
 5                  3811 Turtle Creek Boulevard
 6                  Dallas, Texas 75219
 7

 8                  Marquette Wolf, Esq. (via telephone)
                    TED B. LYON & ASSOCIATES
 9                  18601 LBJ Freeway
10                  Mesquite, Texas 75150
11

12     FOR THE DEFENDANTS:
13                  Thomas Zaccaro, Esq.
                    Timothy Reynolds, Esq.
14                  PAUL HASTINGS
                    515 South Flower Street
15                  Los Angeles, California 90071
16

17

18                  Leon Carter, Esq. (via telephone)
                    CARTER ARNETT
19                  8150 North Central Expressway
20                  Dallas, Texas 75206
21

22

23

24

25


                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20            Page 3 of 28 PageID 13259

                                                                                        Page 3
 1                                        I N D E X
 2                                                                                   PAGE
 3     Appearances                                                                      2
 4

 5     Proceedings                                                                      4
 6

 7     Reporter's Certificate                                                         27
 8

 9

10                                        EXHIBITS
11     NUMBER                           DESCRIPTION                                  PAGE
12     (None marked)
13

14

15

16

17

18

19

20

21

22

23

24

25



                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20            Page 4 of 28 PageID 13260

                                                                                        Page 4
 1                            P R O C E E D I N G S
 2                       THE COURT:           Okay.       Good morning.
 3                       MR. LAUTEN:            Good morning.
 4                       THE COURT:           Who's on the phone?
 5                       MR. LAUTEN:            Your Honor, you've got Brian
 6     Lauten, Tom Zaccaro, and Timothy Reynolds in my office.
 7     We're in a deposition.             I've got --
 8                       THE COURT:           Slow down just a minute.               This
 9     is on the record.         That's a little too quick.
10                       All right.           Brian Lauten.             Who else?
11                       MR. LAUTEN:            Tom Zaccaro.
12                       THE COURT:           Keep going.
13                       MR. ZACCARO:            And Timothy Reynolds.              We're
14     in the same room.
15                       And I want to tell you, we have a court
16     reporter here taking a record.                    Is that okay, or do you
17     want her to stop typing?
18                       THE COURT:           Well, I've got my court
19     reporter taking the record right now too.                          No, I think
20     she should.      She can probably hear better than Janet.
21                       MR. LAUTEN:            Okay.
22                       MR. CARTER:            Judge, Leon Carter here.               I'm
23     in my office on behalf of Defendant Rothstein Kass, but
24     I'm in my office.         I'm a little under the weather,
25     so -- I'm at the office.


                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20            Page 5 of 28 PageID 13261

                                                                                        Page 5
 1                        THE COURT:           What is your name?
 2                        MR. CARTER:           Leon.        This is Leon Carter.
 3                        MR. WOLF:          Marquette Wolf also by remote.
 4                        THE COURT:           And who else is on this call?
 5     Anyone?
 6                        MR. CARTER:           I think that's it.
 7                        THE COURT:           Okay.       What's going on today?
 8                        MR. LAUTEN:           Judge, I'll try to be pretty
 9     brief.     So here's the issue.                We have a scheduling
10     order in this case, and fact witness discovery closed
11     last month.      We are feverishly deposing a bunch of
12     experts this month, including right now.                          We're in my
13     office producing my second expert this week for
14     deposition.
15                        And this case is set for trial, as you
16     know, in March.        My client, or the main principal in
17     one of my plaintiff entities, Kevin Casey, he's been
18     deposed twice in this case for an excessive amount --
19                        THE COURT:           What -- what is the name of
20     the motion that we're hearing?                     Do you have a motion
21     filed?
22                        MR. LAUTEN:           Yes, Your Honor.             Last --
23     yesterday afternoon, I filed an emergency motion for
24     protective order, a motion for sanctions, and a motion
25     to show cause.

                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20            Page 6 of 28 PageID 13262

                                                                                        Page 6
 1                       THE COURT:           Okay.       And so what's going on?
 2                       MR. LAUTEN:            So earlier this week, the day
 3     before yesterday, Mr. Wolf was in my office producing
 4     one of our experts for deposition in this case, and the
 5     defense lawyer, Mr. Zaccaro -- my client, Kevin Casey,
 6     who has been deposed twice already, fact witness
 7     discovery is closed -- he attended the deposition.
 8                       And in the deposition, the defense lawyer
 9     served my client with a subpoena to give a deposition
10     next week in another case where Rothstein Kass is being
11     sued by the receiver.
12                       My client is in Australia next week, but
13     more importantly, this is an end run on your scheduling
14     order that closed fact witness discovery.
15                       They're trying to get more testimony
16     through a different proceeding of my client, who knows
17     absolutely nothing about the auditing malpractice that
18     allegedly occurred in this different case, and it's in
19     direct violation, we believe, to your order.
20                       They're also trying to depose two other
21     witnesses in that case who have already been deposed in
22     the present case.
23                       Meanwhile, in this other case, they have
24     a -- the defendant has a pending motion to dismiss for
25     12(b)(6), which, if granted, they won't even have to


                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20            Page 7 of 28 PageID 13263

                                                                                        Page 7
 1     take depositions in that other case.
 2                       They don't even have a trial setting in
 3     the other case.        And they're trying to make us produce
 4     our clients once again in violation of the scheduling
 5     order in this case.
 6                       And we would ask the Court to grant
 7     protection to stop them from doing that.
 8                       And there have been other things that
 9     continue to happen that we believe are improper.
10                       For example, they send process servers
11     into our experts' offices and had them served with
12     subpoenas, instead of going through us, even having
13     document production due on Christmas Eve when I was on
14     vacation.
15                       We would ask the Court to grant protection
16     to stop them from trying to use a different proceeding
17     to get information that they can't get in this case
18     without seeking leave from your scheduling order.
19                       I have offered --
20                       THE COURT:           Okay.
21                       MR. LAUTEN:            Go ahead.
22                       THE COURT:           Okay.       Hang on.        I would --
23     I'm going to let you respond, but I will say this, that
24     not one word can be asked of them regarding the facts
25     of this case without leave of the Court, either in


                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20            Page 8 of 28 PageID 13264

                                                                                        Page 8
 1     another matter or this matter.
 2                       MR. CARTER:            Judge, this is Leon Carter on
 3     behalf of Defendant Rothstein Kass.
 4                       The subpoenas for the depositions that
 5     were served on the prospective deponents are in a
 6     totally different case in the Northern District of
 7     Texas, in Federal Court, in Judge Fitzwater's court.
 8                       And in that case, the plaintiff in that
 9     case, Thomas L. Taylor, the Court-appointed receiver
10     for Breitling Energy Corporation, he listed all three
11     of the prospective deponents who we served with a
12     subpoena to take that deposition.
13                       That plan in that Federal Court case in
14     Judge Fitzwater's court identified each one of them as
15     fact witnesses in that Federal Court case.
16                       They want to take their depositions at
17     some point.      They have not objected to the deposition.
18     They identified these people as persons with knowledge
19     of relevant facts.
20                       We have simply indicated, in that
21     particular federal court action, we would like to take
22     that deposition as well.
23                       THE COURT:           Well --
24                       MR. CARTER:            We had asked Mr. Lauten time
25     and time again, does he represent these people, does he


                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20            Page 9 of 28 PageID 13265

                                                                                        Page 9
 1     represent these people.              He never told us if he did.
 2     Because we wanted to serve the appropriate person or
 3     the appropriate attorney.                He never told us he did.
 4                       But he's asking you to parse depositions
 5     in a federal court action, which I don't think the
 6     Court has power to do that.
 7                       MR. LAUTEN:            Your Honor --
 8                       THE COURT:           What he said was -- no, my
 9     turn again.
10                       What he said, though, is they're only --
11     it's a receiver, and I assume that the situation in
12     this case is part of that action, right?
13                       MR. LAUTEN:            Can I -- can I respond to
14     that, Judge?
15                       THE COURT:           No, not yet.
16                       Since there are no deadlines in the other
17     case, I'm still not going to allow anyone to ask -- and
18     the federal case doesn't trump this situation,
19     especially if there are no deadlines -- doesn't trump
20     the scheduling order here.
21                       You cannot ask them about anything that is
22     the subject of this case in these depositions until
23     after this case is completed -- trial is completed in
24     March.     It's pretty quick.
25                       Then you can ask them anything additional


                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 10 of 28 PageID 13266

                                                                                      Page 10
 1     that doesn't come out during the trial of this case.
 2                        MR. CARTER:           I don't -- I don't understand
 3     what the Court just said.
 4                        THE COURT:          So what I'm saying is, there's
 5     going to be a trial in this case in March, right?
 6                        MR. CARTER:           In March, March 24th.
 7                        THE COURT:          And a lot of information is
 8     going to -- there's going to be a lot of testimony and
 9     things like that.
10                        So after this trial is concluded, that may
11     solve a lot of the need for depositions in the other
12     case if it deals with the assets that the receiver's
13     concerned with.
14                        So if it's not then cleared up by the
15     trial of this case, then you're free to ask additional
16     questions, but it needs to be after the trial of this
17     case, which is March 24th.
18                        MR. CARTER:           So the Court did not say that
19     we cannot take these depositions?                      The Court is not
20     saying that it's prohibiting us in a separate federal
21     court matter from taking the depositions?                         You're not
22     saying that?
23                        THE COURT:          Yeah, I am, if they ask
24     anything that deals with the subject of this case, till
25     after March 24th, because it would not be efficient.


                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 11 of 28 PageID 13267

                                                                                      Page 11
 1                        MR. WOLF:         And, Judge, I think it's
 2     important -- this is Marquette -- that you hear what
 3     we've learned from the receiver to kind of really fill
 4     in the blanks that Mr. Carter left, because it -- it
 5     sounds -- what you're saying and what the receiver's
 6     attorney is saying sound very similar.
 7                        I think it's important for you to get a
 8     full understanding of exactly what's going on.
 9                        Brian has correspondence, I think
10     recently, like today or last night --
11                        Brian, can you share that with the judge?
12                        MR. LAUTEN:           Yes, Your Honor.            I've got an
13     email from this morning -- and I've handed Mr. Zaccaro
14     a copy, and I'll make it -- I'll supplement the record
15     with it -- it's an email from this morning, Your Honor,
16     from the attorney for the receiver in the other case,
17     where Mr. Zaccaro wants to depose my client next week.
18                        And here's what the email this morning
19     says:     Brian - here is the scheduling order in the
20     receiver's case (publicly available on PACER).                           There
21     is no trial date.         Discovery doesn't close until
22     August 14th.
23                        I found it strange that RK wanted to push
24     these depos forward so quickly when (1) the Court has
25     yet to rule on their 12(b)(6) motion to dismiss.                           (I've


                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 12 of 28 PageID 13268

                                                                                      Page 12
 1      never had a federal court defendant agree to start
 2      discovery prior to a ruling on their motion to dismiss,
 3      let alone be the one pushing to start depos); Number
 4      (2), the Court just issued the scheduling order at the
 5      end of October; and (3), I had barely served RFPs on RK
 6      after that and just got their response and document
 7      production in December.              They were actually trying to
 8      schedule the three depos in December, but I pushed them
 9      off because I was not ready.
10                        That said, as a plaintiff's lawyer, I
11      always want to aggressively push a case forward, so I
12      agreed to these depo dates in January.                          But all of the
13      above made me feel that these depos were more geared
14      towards somehow affecting your case.                        (I don't know if
15      you are calling Wagers and Hoover live or not.)
16                        Casey made no -- Casey's my client, Your
17      Honor -- quote, Casey made no sense since I have no
18      idea how his depo would be relevant in the receiver's
19      case.
20                        That's the email from the receiver's
21      lawyer in the case where they want to depose my client,
22      Mr. Casey, next week, saying, I don't even know how
23      it's relevant.
24                        MR. ZACCARO:            Well --
25                        MR. CARTER:           And I can say this, Your

                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 13 of 28 PageID 13269

                                                                                      Page 13
 1      Honor.    This is Leon Carter.                Mr. Zaccaro might want to
 2      add something.
 3                        But if -- if Mr. Lauten and Mr. Wolf want
 4      to object to these depositions, the proper forum is
 5      before Judge Fitzwater, because, as of today, neither
 6      Mr. Wolf nor Lauten nor the receiver has objected or
 7      filed any motion before Judge Fitzwater regarding our
 8      efforts to take those depositions.                       No one has done a
 9      thing in that regard.
10                        And if you read -- I don't know if you've
11      had a chance to read Mr. Lauten's motion, but he has
12      cited no authority in their motion to support the
13      relief that they're requesting, none whatsoever.
14                        He's making some -- some factual
15      allegations that we don't think, in whole or in part,
16      are accurate.
17                        But he doesn't cite any authority that
18      gives this court, the state court, the authority to
19      prohibit us from taking depositions of fact witnesses
20      that have been identified in a related federal court
21      action, to preclude us from taking those depositions,
22      none whatsoever.
23                        MR. ZACCARO:            Your Honor, this is Tom
24      Zaccaro.     You know, part of our concern here is that
25      we're doing this on an emergency basis without any

                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 14 of 28 PageID 13270

                                                                                      Page 14
 1      ability to submit any paperwork to the Court, any
 2      briefs, any evidence, and the result of which is to
 3      essentially stay our discovery in a different federal
 4      court case.
 5                        Now we have Mr. Lauten reading an email
 6      into the record.        Well, there are lots of emails
 7      relevant to this issue which we don't have the ability
 8      to get before the Court because this motion was filed
 9      yesterday afternoon, and here we are in the middle of a
10      deposition on the -- on the phone with you at -- at
11      10:45 in the morning.
12                        Now, the fact of the matter is, in the
13      federal case, we have a whole deposition schedule, not
14      just the ones that we want to take, but -- but the ones
15      the receiver wants to take, and not just for these
16      witnesses that Mr. Lauten identified, but a whole
17      series of witnesses.
18                        And the fact of the matter is --
19                        THE COURT:           Apparently -- apparently --
20      excuse me.      But apparently the receiver doesn't want
21      these depositions right now.
22                        MR. ZACCARO:            That's not true.            And, of
23      course, Mr. Lauten is just reading an email into the
24      record.     There's lots of emails that tell the full
25      context of what's happening.                  We've agreed --

                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 15 of 28 PageID 13271

                                                                                      Page 15
 1                        THE COURT:           All right.           Do you have an
 2      email -- do you have an e-mail that says the receiver
 3      wants them this fast?
 4                        MR. ZACCARO:            Well, Your Honor, in my
 5      hand, no.     I didn't even know --
 6                        THE COURT:           All right.           If the answer is
 7      no --
 8                        MR. ZACCARO:            Well, I don't have it with
 9      me, but there's been a complete exchange of -- of email
10      correspondence with the receiver.                      I don't have them
11      because we've had no notice of this.                        We've had no
12      opportunity to --
13                        THE COURT:           All right.           Well --
14                        MR. ZACCARO:            -- submit papers to the
15      Court.
16                        THE COURT:           All right.           Here's -- here's
17      the situation.       If the receiver has not sent an email
18      saying he wants them, and, in fact, said he's not ready
19      for them yet, I have a problem with that.                         I think
20      Judge Fitzwater would as well.
21                        MR. CARTER:           The receiver could file an
22      objection to that or file some sort of motion, which
23      the receiver has not done, Judge.
24                        THE COURT:           I -- I understand.             I
25      understand what you're saying, but I'm also curious

                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 16 of 28 PageID 13272

                                                                                      Page 16
 1     about this -- I have a right to be -- since it does
 2     affect the parties in my case, and I don't want an end
 3     run when it's not necessary and inefficient.
 4                        And so here's the warning.                    I don't
 5     know -- listen.        Hear me out.
 6                        I'm not sure that I do have the ability to
 7     stop depositions in a federal case.                        I'm pretty sure I
 8     don't.
 9                        However, if this Court finds out, based on
10     what I'm hearing, that the receiver doesn't want these
11     depositions right now, it's not going to be good when
12     you all -- if you proceed in the federal case to try to
13     get these depositions when you come back to this Court,
14     if you ask them questions about this case, and the
15     receiver didn't even want them yet.
16                        So you need to be honest with me and
17     yourself.      You need to review your emails.                     And if the
18     receiver doesn't want them yet, you don't have --
19     you've got plenty of time to wait until after the trial
20     of this case.       If this is all true what I'm hearing,
21     it's trouble.
22                        MR. CARTER:           It's what?
23                        THE COURT:          I don't have jurisdiction to
24     stop those depositions.              I just want to be clear.
25                        MR. ZACCARO:           Your Honor, I also want to


                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 17 of 28 PageID 13273

                                                                                      Page 17
 1     point out, the two cases have the same core facts that
 2     arise out of the same audit involving --
 3                        THE COURT:          Good.       If there's no need to
 4     rush it, because you have plenty of time in the other
 5     case, until after this trial, then don't rush it.
 6                        MR. ZACCARO:           Well, Your Honor, I think we
 7     need --
 8                        THE COURT:          That's all I've -- that's all
 9     I have to say.        I'm done.
10                        MR. ZACCARO:           I appreciate that, your
11     Honor.
12                        MR. CARTER:           Okay.
13                        MR. ZACCARO:           Are you anticipating that we
14     would submit additional documents to you about
15     discovery in the other case, or should we just go
16     forward?       I mean, I appreciate Your Honor's ruling --
17                        THE COURT:          I'm saying, I don't see, based
18     on what I'm hearing, that you need to go forward right
19     now in that other case on these issues.
20                        It sounds like it's untimely what you're
21     doing and that it's really a way to get additional
22     discovery in this case, and it's unnecessary and
23     inefficient and costly.              And I hope that doesn't turn
24     out to be the case, and I suggest you all talk to each
25     other.


                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 18 of 28 PageID 13274

                                                                                      Page 18
 1                        And it does sound like you will need to
 2      stop these depositions for Judge Fitzwater to hear
 3      this; but in the meantime, this record is clear so he
 4      can understand this Court's mind.
 5                        MR. LAUTEN:           Can I say one more thing,
 6      Your Honor?
 7                        THE COURT:           What?
 8                        MR. LAUTEN:           This morning --
 9                        THE COURT:           Go ahead.
10                        MR. LAUTEN:           This morning, Rothstein Kass
11      filed a response to our emergency motion, and in that
12      response that was filed in your court this morning,
13      they put in there why they need to take my client's
14      deposition, and the reason they offer is a -- is the
15      very disputed issue about whether my clients owned this
16      piece of oil and gas property at the time of the
17      merger, which they actually asked my expert about two
18      days ago on the very day that the defense lawyer
19      subpoenaed my client for this deposition in my office.
20                        MR. ZACCARO:            Well --
21                        MR. LAUTEN:           So they've admitted in their
22      response that they want to depose Kevin Casey on the
23      very thing that they are trying to seek leave to depose
24      him on in this case.
25                        MR. ZACCARO:            And, Your Honor -- this is

                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 19 of 28 PageID 13275

                                                                                      Page 19
 1      Tom Zaccaro.      Ownership of that asset is an issue in
 2      the federal case.         It's -- the receiver --
 3                        THE COURT:           I don't need -- I'm not going
 4      to go round and round, and I'm not going to play games,
 5      and I'm not going to let you all play games.                          You all
 6      need to be honest with each other.
 7                        And if these depositions can wait until a
 8      timely fashion when the receiver is interested in them
 9      and after the motion to dismiss has been heard -- if
10      they can wait -- and I'm going to be hearing from the
11      receiver -- this hearing will continue.
12                        Right now, I'm going to take it under
13      advisement, and I'm going to assume it's going to be
14      filed in federal court, and that the record will be
15      used.
16                        So y'all need to be straight with each
17      other, no games.
18                        MR. CARTER:           So you said what needs to be
19      filed in federal court --
20                        THE REPORTER:             I'm sorry?          Mr. Carter,
21      could you repeat that, please.
22                        MR. CARTER:           Yeah, I apologize for not
23      saying who I was as well.
24                        Judge, you're saying what's going to be
25      filed in federal court?              The plaintiffs' motion to

                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 20 of 28 PageID 13276

                                                                                      Page 20
 1     quash?     Is that what you're saying?
 2                        THE COURT:          Sounds like it needs to be.
 3                        MR. CARTER:           Okay.
 4                        THE COURT:          I'm agreeing with you on that.
 5     I don't think I have authority.
 6                        MR. CARTER:           Okay.
 7                        THE COURT:          But at the same time, I don't
 8     like what I'm hearing, and if I did have authority, I
 9     probably would stop these depositions.
10                        MR. CARTER:           I understand.           Has the Court
11     had an opportunity to read our response that I filed
12     this morning?
13                        THE COURT:          I haven't had time to read
14     anything.      I just got -- I've been in trial.                      I just
15     finished my last one.
16                        MR. CARTER:           Okay.
17                        THE COURT:          I can only -- I don't -- I'm
18     just saying, I already know that there's been a
19     tremendous amount of pressure applied that I felt was
20     inappropriate against plaintiffs' attorney relative to
21     all the discovery and not having it Bates-stamped and
22     organized and everything else, and I hope this is not a
23     continuation of the same.
24                        MR. CARTER:           And I don't think it is,
25     Judge.     I know it's not.


                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 21 of 28 PageID 13277

                                                                                      Page 21
 1                        THE COURT:          Well, I'm just saying, I don't
 2     know, and I hope it's not true, and I plan to probably
 3     be hearing from the receiver later about the timing of
 4     this and the question of that.
 5                        MR. CARTER:           Okay.
 6                        THE COURT:          So hopefully there won't be
 7     any games, but in the meantime I don't think I have
 8     jurisdiction.
 9                        MR. CARTER:           Well, I think the point --
10     okay.     I agree with that, Judge.                  I think the point
11     that I want to make -- the final point -- and I think
12     Mr. Lauten will have to agree with this -- we have been
13     trying for some time now to find out if Mr. Lauten
14     represented one or more of these witnesses --
15                        THE REPORTER:              I'm having trouble hearing
16     again.
17                        MR. WOLF:         Judge, let me speak to that.
18     Let me just -- I can clear all of this up.
19                        THE REPORTER:              I cannot hear.          I'm sorry.
20                        THE COURT:          We're getting a little
21     back-feed going.
22                        Okay.      Mr. Wolf, proceed.
23                        MR. WOLF:         Yeah, to be more efficient and
24     put this thing to bed, we can facilitate getting these
25     depositions done sometime in May or June, months before


                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 22 of 28 PageID 13278

                                                                                      Page 22
 1      the close of discovery in that case.
 2                        That way, the defendants know they're
 3      going to get whatever depositions they want in that
 4      case without perfecting an end run on the order that
 5      you've issued in this case.
 6                        There's no hurry, as I understand it from
 7      looking at PACER, and if all they want is their
 8      depositions, and it's truly not an effort to circumvent
 9      a state court order, then there should be no harm in
10      waiting.
11                        THE COURT:           That is --
12                        MR. WOLF:          And I will say this, while you
13      may not have jurisdiction to stop a deposition in
14      federal court, you have jurisdiction over these lawyers
15      if they pull an end run around to circumvent your order
16      in this case.
17                        THE COURT:           I believe that's what I just
18      said.    I believe that's what I just said.                       So just be
19      sure that there are no games on this.
20                        MR. CARTER:           And, Judge, we're not going
21      to play games.       I think you know me and most of the
22      attorneys on this phone have known me for a while.                            I'm
23      still trying to get my head around how an end run if
24      we're trying to take the deposition in a federal court
25      action that is still pending --

                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 23 of 28 PageID 13279

                                                                                        Page 23
 1                        THE COURT:           Mr. Carter, it's real obvious
 2      to me, okay?
 3                        MR. CARTER:           It is?
 4                        THE COURT:           It's very obvious to me
 5      because there's just no need for these right now.                           It's
 6      a waste of time right now because of the fact that
 7      there will be a trial where everything will be blanched
 8      out in March, and we just don't need them until after
 9      that time.      So it's --
10                        MR. CARTER:           So you're saying that we
11      don't have the permission that we need, we need to find
12      out after and not before the trial?
13                        THE COURT:           Exactly.          I don't see any
14      reason why you need it, considering the deadlines in
15      the other case, and I promise you I find this to be a
16      very inefficient way to proceed, and I can't -- I don't
17      understand it, and I'm not going to understand it.                            It
18      makes no sense.
19                        MR. CARTER:           All right.              I don't think
20      inefficient makes it improper.                    It might be inefficient
21      from your vantage point, but I don't think that makes
22      it improper.
23                        THE COURT:           I think it makes it improper
24      if you're doing things out of sync from the way they're
25      normally done, for example, the hearing on the

                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 24 of 28 PageID 13280

                                                                                      Page 24
 1     motion to dismiss.
 2                        MR. ZACCARO:           Well, your Honor --
 3                        THE COURT:          I'm just saying, be sure this
 4     is not going on, because if this is going on and I hear
 5     from the receiver, there will be consequences later.
 6     Be sure you're doing -- you're being aboveboard on
 7     this.     I have concerns about it.
 8                        MR. LAUTEN:           And if the Court grants their
 9     motion to dismiss, they won't need a single deposition
10     in the other case, and that's pending.
11                        THE COURT:          I'm way ahead of you.
12                        MR. LAUTEN:           Yeah.
13                        THE COURT:          I've been doing this for 23
14     years.
15                        MR. LAUTEN:           I understand, Judge.
16                        THE COURT:          I've given a warning, and I've
17     got this record, and we'll see what happens.
18                        MR. ZACCARO:           Well, Your Honor, this is
19     Tom Zaccaro.       You know, the suggestion is that there's
20     no need to take the discovery now in the federal case.
21                        You know, the receiver has asked us to
22     consider settlement of that case, and part of the
23     reason for these depositions is to assess issues
24     relevant to settlement, including statute of
25     limitations.


                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 25 of 28 PageID 13281

                                                                                      Page 25
 1                        That's the main reason we wanted to take
 2     these depositions now, to see if -- if we should
 3     entertain this -- the receiver's request and entrees to
 4     us for settlement.          That's why we're trying to take
 5     these depositions.
 6                        What assets the receiver owns, including
 7     the oil and gas fields that Mr. Lauten referred to, is
 8     highly relevant to that inquiry, and the witnesses'
 9     knowledge, as laid out -- as we will lay out in that
10     case, is relevant to a lot of issues, including statute
11     of limitations.        That's why we were intending to take
12     these depositions.
13                        Now, we can delay all that and delay the
14     settlement discussions, but so the Court is clear, the
15     reason why these depositions were timed for when they
16     were was mostly to evaluate and entertain the
17     receiver's request to us that we consider a settlement
18     of that case.
19                        So there is no gain here.                     There is no
20     gain here.
21                        THE COURT:          It sounds like the receiver --
22     it sounds like the receiver wasn't prepared for these
23     right now either.
24                        MR. ZACCARO:           Well, I think -- we'll
25     submit the full record to the Court, and the Court will


                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 26 of 28 PageID 13282

                                                                                      Page 26
 1      see that the receiver agreed to these depositions and
 2      is going to oppose an effort to -- to delay them.
 3                        But we'll have the receiver opine on that
 4      and advise the Court.
 5                        THE COURT:           Okay.
 6                        MR. LAUTEN:           That's not true.
 7                        THE COURT:           Well, I've made myself clear,
 8      so carry on.      Let me know what happens.
 9                        MR. CARTER:           Thank you for your time.
10                        MR. LAUTEN:           Thank you, Judge.
11                        THE COURT:           You're welcome.
12                        (Proceedings concluded at 11:00 a.m.)
13

14

15

16

17

18

19

20

21

22

23

24

25



                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 27 of 28 PageID 13283

                                                                                      Page 27
 1                           CAUSE NO. CC-17-06249-C
 2
 3      JINSUN, L.L.C., SILVER                  )         IN THE COUNTY COURT
        STAR HOLDINGS TRUST, TPH                )
 4      HOLDINGS, L.L.C., VERTICAL )
        HOLDINGS L.L.C., STEVEN M. )
 5      PLUMB, AND J. LEONARD                   )
        IVINS,                                  )
 6                                              )
              Plaintiffs,                       )
 7                                              )
        VS.                                     )       AT LAW NO. 3
 8                                              )
        ROTHSTEIN, KASS & COMPANY, )
 9      PLLC,                                   )
                                                )
10            Defendant.                        )       OF DALLAS COUNTY, TEXAS
11
12
13
14
15                            REPORTER'S CERTIFICATE
16
17                   I, Therese J. Casterline, Certified Shorthand
18      Reporter in and for the State of Texas, certify that
19      the foregoing proceedings were reported
20      stenographically by me at the time and place indicated.
21                  I further certify that I am neither counsel
22      for, related to, nor employed by any of the parties or
23      attorneys in the action in which this proceeding was
24      taken, and further that I am not financially or
25      otherwise interested in the outcome of the action.

                             TSG Reporting - Worldwide - 877-702-9580
     Case 3:16-cv-01735-D Document 500-1 Filed 01/13/20           Page 28 of 28 PageID 13284

                                                                                      Page 28
 1                  Given under my hand on this the 10th day of
 2      January, 2020.
 3

 4

                                            Therese Casterline
 5

 6                                __________________________________
                                  Therese J. Casterline, Texas CSR
 7                                5001, Expiration Date:                    4/30/22
                                  Firm Registration No. 615
 8                                TSG Reporting - Worldwide
                                  747 Third Avenue
 9                                New York, New York                    10017
                                  (877) 702-9580
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                             TSG Reporting - Worldwide - 877-702-9580
